Title: From Thomas Jefferson to Albert Gallatin, 20 December 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin.
                            
                            Dec. 20. 06.
                        
                        The inclosed petition & papers of the Widow Morin of St. Louis present the first case of that nature which
                            has come to me, & certainly I can do nothing in the case. whether the sentence of the Commrs. can be revised when
                            their proceedings are returned here will depend on arrangements still to be taken. in the mean time I think the papers
                            should be filed in your office. the original concessions are proofs of the terms & forms of granting by the Spanish
                            government. I am not certain whether this petition, which is in the hand writing of Rufus Easton, as is a small memorandum
                            also, has not been contrived & forwarded merely as a libel on his grand jury.
                        I think the rules proposed by the collector of Philadelphia are both reasonable & necessary: and most
                            certainly no civil magistrate can dictate to the US. who shall be the objects of their charity. affectionate
                        salutations.
                    